DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/05/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/25/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2018/0219040)
	Regarding claim 1, Choi discloses an image sensor comprising: 
	a semiconductor substrate 100 (see fig. 9, fig. 16) having a frontside 100a and a backside 100b, wherein a plurality of photodetectors 110 is arranged in the semiconductor substrate between the frontside 100a and the backside 100b; 
	an interconnect structure 300 arranged beneath the frontside 100a of the semiconductor substrate 100 such that the frontside of the semiconductor substrate is arranged between the interconnect structure 300 and the backside 100b of the semiconductor substrate; and 
	a grating structure 150 extending from the backside 100b of the semiconductor substrate into a single photodetector 110 (or photodetector formed by substrate 100 and region 110) of the plurality of photodetectors, wherein the grating structure 150 includes one or more first wall features extending along a first direction with respect to a top view and one or more second wall features extending along a second direction perpendicular to the first direction (see figs. 3, 6-8).  

	Regarding claim 2, Choi discloses the image sensor of claim 1, wherein the one or more first wall features  and the one or more second wall features are arranged to form a 2 x 2 grid with respect to the top view.  See fig. 3.

	Regarding claim 3, Choi discloses the image sensor of claim 1, further comprising: 
	a first ring structure 130/150 extending into the backside of the semiconductor substrate and laterally surrounding the single photodetector of the plurality of photodetectors; 
	wherein the first ring structure includes a first pair of parallel edges extending along the first direction with respect to the top view and a second pair of parallel edges extending along the second direction.  (see figs. 3, 6, 8, 15)

	Regarding claim 4, Choi discloses the image sensor of claim 1, wherein the grating structure 150 includes at least three wall features.  See figs. 3, 6, 8, 15.

	Regarding claim 5, Choi discloses the image sensor of claim 1, further comprising: 
	a first ring structure 130/150 extending into the backside of the semiconductor substrate and laterally surrounding the single photodetector 110 of the plurality of photodetectors 110; 


	Regarding claim 6, Choi discloses the image sensor of claim 1, further comprising: 
	a first ring structure 130/150 extending into the backside of the semiconductor substrate and laterally surrounding the single photodetector of the plurality of photodetectors; 
	wherein the one or more first wall features and the one or more second wall features are apart from the first ring structure.  See figs. 3, 6, 8, and 15.

	Regarding claims 7-9, Choi discloses the image sensor of claim 1, comprising all claimed limitations.  See figs. 3, 6, 8, 15.

	Regarding claim 10, Choi discloses the image sensor of claim 1, further comprising: a microlens 220/230 disposed over the frontside, wherein outer edges of the microlens correspond to outer edges of the single photodetector.  See fig. 3.

	Regarding claim 11, Choi discloses an image sensor comprising: 
	a semiconductor substrate 100 (fig. 9, fig. 16) having a frontside 100a and a backside 100b and including a well region 110 of a first conductivity type and a doped region 100 of a second conductivity type between the frontside and the backside, 
	a first trench structure 130 extending into the backside 100b of the semiconductor substrate and laterally surrounding the photodetector (see paras. 0052-0057); and 
	a grating structure 150 arranged in the semiconductor substrate between the frontside and the backside and laterally surrounded by the first trench structure 130, the grating structure 150 including at least one groove structure extending from the backside of the semiconductor substrate into the photodetector, wherein a depth of the at least one groove structure 150 is smaller than that of the first trench structure 130.

	Regarding claim 12, Choi discloses the image sensor of claim 11, further comprising: 
	A microlens 220/230 disposed over the frontside, wherein outer edges of the microlens correspond to outer edges of the photodetector.  See fig. 9.

	Regarding claim 13, Choi discloses the image sensor of claim 11, wherein the at least one groove structure 130 has a first depth into the backside and the first trench structure 130 has a second depth into the backside, wherein the first depth ranges between 30% and 150% of the second depth.  See paras. 0052-0062.

	Regarding claim 14, Choi discloses the image sensor of claim 11, wherein the at least one groove structure 130 has a first depth into the backside and the first trench 

	Regarding claim 15, Choi discloses an image sensor comprising: 
	a semiconductor substrate 100 (see figs. 9, 16) having a frontside 100a and a backside 100b; 
	a transistor (having gate 310, see fig. 9, and paras. 0039-0042) arranged beneath the frontside 100a of the semiconductor substrate 100 such that the frontside 100a of the semiconductor substrate 100 is arranged between the transistor 310 and the backside 100b of the semiconductor substrate 100; and 
	a grating structure 150 extending into a photodetector 110 (or photodetector formed by substrate 100 and region 110) arranged in the backside 100b of the semiconductor substrate,
	the grating structure 150 includes a high-K dielectric material (see paras. 0067-0070).  

	Regarding claim 18, Choi discloses the image sensor of claim 15, further comprising: 
	a first ring structure 130/150 extending into the backside 100b of the semiconductor substrate and laterally surrounding the photodetector, wherein the first ring structure includes the same high-k dielectric material as the grating structure, wherein the grating structure includes one or more first sidewalls and one or more second sidewalls perpendicular to the first sidewalls, wherein the one or more first 

	Regarding claim 19, Choi discloses the image sensor of claim 18, wherein the grating structure 150 has a first depth into the backside 100b and the first ring structure has a second depth into the backside, wherein the first depth ranges between 30% and 150% of the second depth.  See paras. 0052-0062.

	Regarding claim 20, Choi discloses the image sensor of claim 19, wherein the first depth is less than 50% of the second depth.  See paras. 0052-0062.

Allowable Subject Matter

6.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed image sensor (in addition to the other limitations in the claim) comprising:
	Claims 16-17:
	The image sensor of claim 15, wherein the grating structure further includes at least one air gap.  

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 26, 2022